Acknowledgments
1. 	Applicant’s amendment, filed on 5/9/2022 is acknowledged.  Accordingly claims 14-22 remain pending.
2.	Claim(s) 1-13 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220607, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 5/9/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and has been found to be persuasive; therefore, the rejection(s) is withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection set forth in the prior office action. 

Examiner’s Response to Argument #2:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(a) rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #3:
Applicant contends that the amended claim(s) obviates the 35 USC 112(b) rejection set forth in the prior office action. 
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(b) rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Allowable Subject Matter
6.	Claim(s) 14-22 are allowed, subject to the examiner’s amendment described below.
Examiner's Amendment
7.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	Authorization for this Examiner’s amendment was given in a telephonic interview with Clare Fredrick (USPTO Registration No. 66.608) on or about June 6 2022.
9.	 The Application has been amended one (1) time as follows:

1-13. (Canceled)

14. (Currently amended) A product exchange system comprising:

a controller;

a data storage system in communication with the controller;

a non-transitory memory coupled to the controller


the non-transitory memory containing instructions, when executed by the controller, causes the controller to perform the steps of:


providing 
to a first user device 


receiving, by the API, a delivery request from the first user device for
delivery of an item to a second user;

determining, by the API, that the received request comprises delivery details
for delivery of the item to the second user;

based on a determination, by the API, that the received delivery request
comprises delivery details for delivery of the item to the second user, generating 

associating, by the API, the generated unique transaction code to a
transaction associated with the received delivery request 


storing, by the API, the association between the generated unique transaction
code and the determined delivery details of the transaction on the data storage system;

acquiring, by the controller, preference information of the second user;

identifying, by the controller, 
the transaction, based on the acquired preference information of the second user 

identifying, by the API, one or more subsets of the received delivery details;
and

associating, by the API, the identified 
identified one or more parties interacting with the transaction,
one of the
identified one or more subsets of the delivery details.

15. (Previously presented) The product exchange system of Claim 14, wherein the
data storage system stores a physical address associated with the second user.

16. (Previously presented) The product exchange system of Claim 15, wherein the
delivery details of the transaction includes a seller providing the item to be delivered to the
physical address of the second user, wherein the one or more parties interacting with the
transaction includes the seller, and wherein a subset of the delivery details associated with
the seller does not include the physical address of the second user.

17. (Previously presented) The product exchange system of Claim 15, wherein the
delivery details of the transaction includes a seller providing the item to be delivered to the
physical address of the second user, wherein the one or more parties interacting with the
transaction includes the seller, and wherein the controller is configured to facilitate
delivery of the item to the second user without revealing the physical address to the seller.

18. (Previously presented) The product exchange system of Claim 14, wherein the
delivery details includes a shipping address associated with the second user and
information about the item.

19. (Previously presented) The product exchange system of Claim 14, wherein the
plurality of steps includes providing shipment of the item, wherein the one or more parties
interacting with the transaction includes a shipping company that provides shipment of the
item.

20. (Previously presented) The product exchange system of Claim 14, wherein the
plurality of steps includes providing delivery of the item, and wherein the one or more
parties interacting with the transaction includes a delivery service that provides the
delivery of the item.

21. (Previously presented) The product exchange system of Claim 14, wherein the
plurality of steps includes appraising the item, wherein the one or more parties interacting
with the transaction includes U.S. Customs and Border Protection that appraises the item.

22. (Previously presented) The product exchange system of Claim 14, wherein the
plurality of steps includes collecting taxes on the item, wherein the one or more parties
interacting with the transaction includes a taxing entity that collects the taxes on the item

Reasons for Allowance
10.	Claim(s) 14-22 are allowed.
11.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (JP Publication to Uwada) which discloses
to provide an authentication system capable of easily providing commodities selected by users without distributing two-dimensional codes as important information to cellular phones. SOLUTION: This authentication system 10 comprises a means for issuing a trade ID to commodity selection information transmitted from a cellular phone 14, a means for converting the trade ID into a two-dimensional code, a means for generating personal data formed by adding the trade ID to a electronic money data and storing it in a storage means, a means for converting it into a two-dimensional code, a means for dividing its black cell into a main tally pattern and an auxiliary tally pattern, a means for transmitting the two-dimensional code and the main tally pattern of the trade ID to the cellular phone 14, a means for storing the auxiliary tally pattern in the storage means in association with the trade ID, a means for reading the two-dimensional code on the display of the cellular phone 14, a means for recognizing the trade ID from that means, a means for extracting the auxiliary tally pattern related to the trade ID, a means for reading the main tally pattern displayed on a portable terminal 14, a means for recovering the personal data from the main tally pattern and the auxiliary tally pattern, and a means for outputting a commodity distribution instruction to a commodity providing mechanism when it is stored in the storage means.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 14, specifically the combination of steps of: associating, by the API, the generated unique transaction code to a transaction associated with the received delivery request; storing, by the API, the association between the generated unique transaction code and the determined delivery details of the transaction on the data storage system; acquiring, by the controller, preference information of the second user; identifying, by the controller, one or more parties interacting with the transaction, based on the acquired preference information of the second user, as recited in claim 14.  Moreover, the missing claimed elements from Uwada are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Uwada disclosures because it is not common to:
associating, by the API, the generated unique transaction code to a transaction associated with the received delivery request; storing, by the API, the association between the generated unique transaction code and the determined delivery details of the transaction on the data storage system; acquiring, by the controller, preference information of the second user; identifying, by the controller, one or more parties interacting with the transaction, based on the acquired preference information of the second user.  Hence, the claims are allowable over the cited prior art.  Dependent claims 15-21 are also allowable for the same reason(s) described above.

12.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        6/7/2022